DETAILED ACTION
	This is the initial Office action for non-provisional application 17/089,700 filed November 4, 2000, which claims priority from provisional application 62/930,531 filed November 4, 2019.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on September 15, 2021 is acknowledged.  The traversal is on the grounds that Species F also shows a single strap.  This is not found persuasive because although Species F is directed to a configuration of a single strap, the single strap is connected to the belt member at two points to form a V-shape.  This is distinct from the single strap shown in Species A which is a single vertical strap extending from a single point on the belt member to a single point on the leg brace.  Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 5 and 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B-H, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 each recite the limitation “the strap-like member”; however, claim 1 previously recites “an adjustable strap, straps or strap-like member” such that the “strip-like member” is recited in the alternative only and thus not positively required by claim 1.  Therefore, it is unclear if claims 2 and 3 are further limiting the limitation “an adjustable strap, straps or strap-like member” to only be the “strap-like member”.  For examination purposes, the limitation “the strap-like member” will be interpreted as “the adjustable strap, straps or strap-like member” in order to refer to any of previously recited strap, straps, or strap-like member.
Claim 6 recites the limitation “the user’s knee or leg” in line 2; however, there is insufficient antecedent basis for “the user”.  For examination purposes, the limitation “the user’s knee or leg” will be interpreted as “a user’s knee or leg”.
Claim 7 is included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 6.
Claim 8 recites the limitation “at least one strap member” in line 2-3; however, since the limitation is not preceded by the term “the”, it is unclear if the limitation is referring to the previous recited “at least one strap member” or another “at least one strap member”.  For 
Claim 8 recites the limitation “the strap”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the strap” will be interpreted as “the at least one strap member” as previously recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nevels et al. (US Patent 8,945,032).
Regarding claim 1, Nevels discloses a hold-up device (orthosis support 100) for securing a leg brace (knee brace 300, 300’), the hold-up device (100) comprising an adjustable strap, straps, or strap-like member (strap 108) attachable to a belt, waistband, or belt-like member (belt 102) around a patient’s waist, the hold-up device (100) connectable in various ways to the leg brace (300, 300’) to keep the brace (300, 300’) from sliding down or rotating on the patient’s leg or from both sliding and rotating on the patient’s leg (Figs. 1-2 & 7-8; column 2, lines 30-59).
Regarding claim 4, Nevels discloses a buckle or an elastic material (segment 116) capable of adjusting the length or tension of the hold-up device (100) (Fig. 3; column 4, line 56).
Regarding claim 6, Nevels discloses an apparatus (orthosis support 100) comprising leg support member (knee brace 300, 300’) for immobilizing a user’s knee or leg or for bracing the user’s knee or leg, a belt member (belt 102) for wrapping around a waist of the user, and at least one strap member (strap 108) configured to secure the leg support member (300, 300’) to 
Note that the limitation “configured to secure the leg support member to the belt member through a pivot point aligned on sagittal and transverse places corresponding to the user’s hip joint” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Nevels discloses that the orthosis support (100) is adjustable to support the respective orthoses (300, 300’) in a preselected position, wherein the position chosen is preferably the position that will maximize the function of the orthosis (column 2, lines 43-46).  Therefore, the strap (108) is capable of being positioned on the belt (102) such that the strap (108) passes through a pivot point aligned on sagittal and transverse planes corresponding to the user’s hip joint.
Regarding claim 7, Nevels discloses that the leg support member (300, 300’), the belt member (102), and the at least one strap member (108) comprise a single article or appliance (the elements are used together as a unitary whole and are thus considered a single article or appliance when assembled) (Figs. 7-8).
Regarding claim 19, Nevels discloses a belted strap (orthosis support 100) for securing a leg brace (knee brace 300, 300’), the belted strap (100) comprising a belt member (belt 102) for wrapping around a waist of a user, and at least one strap member (strap 108) for securing the leg brace (300, 300’) to the belt member (108) through a pivot point aligned on sagittal and transverse planes of the corresponding hip joint of the user (Figs. 1-2 & 7-8; column 2, lines 30-59).
Note that the limitation “for securing the leg brace to the belt member through a pivot point aligned on sagittal and transverse places corresponding to a hip joint of the user” is a recitation of the intended use of the claimed invention which must result in a structural 
Regarding claim 20, Nevels discloses that the belt member (102) and the at least one strap member (108) comprise a single article or appliance (the elements are used together as a unitary whole and are thus considered a single article or appliance when assembled) (Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nevels as applied to claim 1 above, in view of Ring (US Patent 5,437,402).  Nevels discloses the invention substantially as claimed, as described above, but fails to teach that the adjustable strap, straps, or strap-like member has multiple attachment mechanisms on the distal end of the adjustable strap, straps, or strap-like member.
Ring discloses an apparatus (10) comprising an analogous adjustable strap, straps, or strap-like member (connecting element 16) having multiple attachment mechanisms (clips 38, 
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the adjustable strap, straps, or strap-like member of the hold-up device taught by Nevel to have multiple attachment mechanisms on the distal end of the adjustable strap, straps, or strap-like member taught by Ring for the purpose of enabling the adjustable strap, straps, or strap-like member to be selectively connected to the leg brace or a loop on the leg brace.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nevels as applied to claim 1 above, in view of Ring as applied to claim 2 above, and in further view of Champion (US Patent 9,216,311).  The combination of Nevels and Ring discloses the invention substantially as claimed, as described above, and Ring further discloses that the multiple attachment mechanisms include a choice of one or more clips (key clip 40) on the adjustable strap, straps, or strap-like member (16) for connecting to a loop or strap and a clip or a clasp (suspender clip 38) on the adjustable strap, straps, or strap-like member (16) for grasping material (Fig. 2; column 2, lines 55-65).  However, the combination of Nevels and Ring fails to expressly teach that the one or more clips is a carabiner clip.
Champion discloses that various types of clips, including carabiner clips, are well known in the art for connecting elements together (column 14, line 62 – column 15, line 10).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to substitute the one or more clips of the hold-up device taught by the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nevels as applied to claim 6 above, in view of Postl (US Patent 1,404,719).  Nevels discloses the invention substantially as claimed, as described above, and further discloses that the leg support member (300, 300’), the belt member (102), and the at least one strap member (108) comprises separate articles (the elements are separable and are thus considered separate articles).  However, Nevels fails to teach that the at least one strap member comprises a first clasp for grasping the leg support member and a second clasp for grasping the belt member at respective locations.
Postl discloses an analogous strap member (strap 5) configured to secure a sock (8) to knee drawers (7), wherein the strap member (5) comprises a first clasp (clamp 6) for grasping the sock (6) and a second clasp (clamp 6) for grasping the knee drawers (7) at respective clasping locations (Figs. 1-2; page 1, lines 23-31).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date, to modify the at least one strap member of the apparatus taught by Nevels to comprise a first clasp for grasping the leg support member and a second clasp for grasping the belt member at respective locations as taught by Postl for the purpose of enabling the at least one strap member to be easily connected and disconnected to the leg support member and the belt member.
Note that the limitation “to dispose the [at least one] strap [member] along the pivot point” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Nevels discloses that the orthosis 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/28/2021